  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 1 of 13 PageID #:908



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


James Haugen and Christian               )
Goldston,                                )
                                         )
             Plaintiffs,                 )
                                         )
        v.                               ) No. 18-cv-7297
                                         )
                                         )
Roundy’s Illinois, LLC d/b/a             )
Mariano’s                                )
                                         )
             Defendant.                  )


                      Memorandum Opinion and Order

        Plaintiffs James Haugen and Christian Goldston sued their

employer, Roundy’s Illinois, LLC d/b/a Mariano’s (“Mariano’s”),

alleging, inter alia, violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. I previously granted conditional

class    certification,    allowing     plaintiffs    to   bring    their   FLSA

claims on behalf of similarly situated employees who opted to join

the collective action under 29 U.S.C. § 216(b).                    ECF No. 51.

Twenty-eight plaintiffs opted in.             Mariano’s has now moved to

decertify the FLSA class [109].          For the reasons that follow, the

motion to decertify is granted.

                                       I.

        Opt-in   plaintiffs   are   current     or   former   People    Service

Managers (“PSMs”) at Mariano’s grocery stores in the Chicagoland
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 2 of 13 PageID #:909



area. Each Mariano’s store employs one PSM, who has responsibility

for human-resource functions at the store, including recruiting

and    hiring,     handling     employee      complaints     and     grievances,

safeguarding employee morale, and ensuring that employees have

completed necessary certification and training.              Mariano’s deemed

the PSM position “exempt,” which meant that Mariano’s would not be

required to pay PSMs overtime at a rate of one-and-one-half times

regular pay for any hours worked in excess of forty hours per week.

Plaintiffs    argue      that   Mariano’s     misclassified    the     PSMs   and

violated the FLSA by failing to pay them the overtime rate.

       This case proceeded through discovery.           Seven plaintiff PSMs

were   deposed:    the    two   named   plaintiffs,    Mr.    Haugen    and   Ms.

Goldston,    and   five    opt-in   plaintiffs     selected     by   Mariano’s,

Dolores Garcia, Janel Larson, Kevin Cunningham, Ruba Al Ayed, and

Thomas Ignoffo.     Plaintiffs also deposed two current PSMs who did

not elect to opt into the class, Evette Nieves and Rachel Hall.

                                        II.

       Under the FLSA, employees are entitled to overtime pay at a

rate of one-and-one-half times their regular payment rate unless

they are subject to an exemption.             29 U.S.C. §§ 207(a)(1), 213.

“[A]ny employee employed in a bona fide executive, administrative,

or professional capacity” is exempt.            29 U.S.C. § 213(a)(1).            At

issue here is the administrative exemption.                  Under 29 C.F.R.

§ 541.200(a), an administrative employee is any employee:

                                         2
     Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 3 of 13 PageID #:910



        (1) Compensated on a salary or fee basis pursuant to

        § 541.600 at a rate of not less than $684 per week . .

        . exclusive of board, lodging or other facilities;

        (2) Whose primary duty is the performance of office or

        non-manual work directly related to the management or

        general     business       operations    of    the    employer   or   the

        employer's customers; and

        (3)    Whose      primary     duty   includes        the   exercise    of

        discretion and independent judgment with respect to

        matters of significance.

The question of whether an employee falls under the administrative

exemption “requires a thorough, fact-intensive analysis of the

employee’s employment duties and responsibilities.”                           Schaefer-

LaRose v. Eli Lilly & Co., 679 F.3d 560, 572 (7th Cir. 2012).

        The FLSA allows a plaintiff to bring a collective action to

recover unpaid overtime or minimum wages on behalf of herself “and

other employees similarly situated.”                  29 U.S.C. § 216(b).       Courts

in     this   district      have    commonly     employed      a   two-part    test   to

determine whether employees are “similarly situated” such that a

collective action may proceed.               Hundt v. DirectSat USA, LLC, 294

F.R.D. 101, 103-04 (N.D. Ill. 2013).                  “At the first stage, a named

plaintiff ‘can show that the potential claimants are similarly

situated      by    making     a    modest   factual         showing   sufficient     to

demonstrate        that    they    and   potential      plaintiffs     together     were

                                             3
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 4 of 13 PageID #:911



victims of a common policy or plan that violated the law.’ . . .

At the second stage, however, the court’s inquiry becomes more

stringent.”      Camilotes v. Resurrection Health Care Corp., 286

F.R.D. 339, 345 (N.D. Ill. 2012) (St. Eve, J.) (citing Franks v.

MKM Oil, Inc., No. 10 CV 00013, 2012 WL 3903782, at *9 (N.D. Ill.

Sept. 7, 2012)).       When considering a motion for decertification

after the conclusion of discovery, courts engage in the more

“stringent” second-stage inquiry.           See Hundt, 294 F.R.D. at 104.

At that stage, the court considers the following factors:                   “(1)

whether the plaintiffs share similar or disparate factual and

employment settings; (2) whether the various affirmative defenses

available to the defendant would have to be individually applied

to each plaintiff; and (3) fairness and procedural concerns.”

Camilotes, 286 F.R.D. at 345 (citation omitted).             “Plaintiffs bear

the burden of demonstrating that they are ‘similarly situated.’”

Id.

                                     III.

      I turn first to the question of plaintiffs’ factual and

employment settings.       There, the operative question is generally

whether there is “an identifiable factual nexus that binds the

plaintiffs together as victims of a particular violation of the

overtime laws.”     Camilotes, 286 F.R.D. at 346.           “Courts typically

consider such factors as location, job duties, supervision, and



                                       4
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 5 of 13 PageID #:912



policies or practices that bind the plaintiffs’ claims together.”

Id. (collecting cases).

        In their complaint, plaintiffs argue that in addition to their

PSM duties, they “performed significant hours of non-exempt manual

labor and other non-exempt duties typically performed by hourly

store associate employees, such as operating the cash registers,

bagging     groceries,    stocking     shelves,     cutting    and     arranging

flowers, slicing deli products and delivering catering orders to

residences and businesses.” ECF No. 38 ¶ 14. Deposition evidence,

however, reveals significant differences in the degree to which

plaintiffs     were   required    to   perform    non-PSM     tasks.      Opt-in

Plaintiff     Ignoffo,   for     example,    testified    that    he   spent      a

significant portion of his time performing non-PSM “front end”

tasks—approximately 50% of his workday on normal weekdays and up

to 70% on holidays and weekends.           ECF No. 109-3 at 47:1-18, 53:17-

54:1.     Opt-In Plaintiff Garcia, in contrast, did not testify to

performing any “front end” duties at all.              See ECF No. 109-1 at

87:13-88:10.     The other plaintiffs fell somewhere in the middle.

See, e.g., ECF No. 109-6 (Haugen Dep.) at 40:11-41:2 (10-20% of

time spent on front end tasks); ECF No. 109-11 (Larson Dep.) at

61:16-21 (20% of time); ECF No. 109-7 (Goldston Dep.) at 29:20-

31:1 (approximately 40% of time); ECF No. 109-8 (Cunningham Dep.)

at 34:1-35:1 (40% of time or more).              Accordingly, the evidence

suggests that there is no uniform, common policy governing the

                                       5
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 6 of 13 PageID #:913



extent to which PSMs are called away from their normal duties to

perform front-end functions.         Instead, the practice seems to vary

greatly by store and by supervisor.

      Plaintiffs also argue that the PSM duties themselves are not

administrative in function because they do not involve the exercise

of sufficient discretion or independent judgment.                   See ECF No. 38

at ¶¶ 12, 15.          But there, too, deposition evidence suggests

significant      differences    between        stores.      For   example,     Opt-In

Plaintiff Garcia testified that she makes independent decisions

regarding       employee   recruiting,         including    electing     to    create

promotional      flyers,    leveraging         community   connections        she   has

cultivated, and even, on occasion, deciding to throw her own job

fairs (separate and apart from company-wide job fairs).                       ECF No.

109-1 at 57:18-60:17.        Opt-In Plaintiff Ignoffo, in contrast, took

less recruitment initiative—the “couple” of job fairs he attended

tended to be either suggested or set up by recruitment managers.

See ECF No. 109-3 at 24:14-26:12.

      The PSMs also testified that they had varied levels of

discretion      with   regard   to   job       applicant    interviews.        Opt-In

Plaintiff Al Ayed said she mechanically forwarded every candidate

“that me[et] the basic qualifications for the job” to her higher-

ups   for   a    second    interview.          ECF   No.   109-10   at   115:15-20.

Similarly, Opt-In Plaintiff Cunningham advanced every candidate as

long as she was not excluded by an answer to the standard interview

                                           6
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 7 of 13 PageID #:914



questions.     ECF No. 109-8 at 41:17-43:3.               Mr. Ignoffo made no

decision at all on whether a candidate would advance—instead, the

store director would decide whether an applicant would proceed to

a second interview.        ECF No. 109-3 at 28:4-32:8.              On the other

hand, Ms. Garcia only advanced candidates she deemed a “good fit”

for the store after the initial interview, and said she had a

“whole box” full of paperwork for applicants she declined to push

forward.     ECF No. 109-1 at 44:24-46:16.           Named Plaintiff Haugen

also made independent decisions about which applicants to forward

onto management, and testified he typically advanced those who

“sounded   like   they    were    able   to   communicate     and    answer    the

questions in a respectable way.”              ECF No. 109-6 at 57:17-58:9.

Deposition testimony, then, suggests that PSMs do not exercise

equivalent levels of discretion and independent judgment when

performing key job duties such as recruiting and interviewing.

     Attached     to   their     opposition    to   the    instant    motion      to

decertify, plaintiffs submitted a master declaration, signed by 26

plaintiffs, that they offer as evidence that each of the PSMs

performed a uniform set of duties.             See ECF No. 121-1.        But the

master declaration does not contradict the variations in PSMs’

responsibilities apparent from their deposition testimony.                     The

declaration states generally that the PSMs performed a set of

listed duties “routinely” or “[a]t some time or another,” but also

notes that “the amount of time spent on each task is not always

                                         7
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 8 of 13 PageID #:915



identical” between PSMs.         See id. ¶¶ 3, 5-6.             The declaration,

therefore, is not probative of which PSM duties were performed

frequently or infrequently, or which duties were part of the PSMs’

“primary” responsibilities.        Nor does the master declaration rebut

the areas in which the deposition testimony revealed differences

in the PSMs’ discretion and initiative, such as with applicant

interviews.     The declaration states that PSMs used standardized

interview question packets, but does not delve into how much

discretion     PSMs   had   in   interpreting       the    responses    to   those

questions and advancing applicants in the hiring process.                   See id.

¶ 6.

       Plaintiffs also argue that PSMs’ duties were dictated by

company    policy—in    particular,       they    point    to   the   companywide

position       description,       which          lists      PSMs’      “essential

responsibilities.”      See ECF No. 121-2.          They note also that PSMs

were evaluated using the same company “scorecard,” and that certain

materials, including surveys, training modules, and interview

packets, were standardized across stores.                These similarities are

probative, but not dispositive.            Although Mariano’s may describe

the PSM position consistently, deposition evidence suggests that

the    daily   responsibilities      of    one     store’s      PSM   can    differ

significantly from those of another.                “It is those day-to-day

duties on which a proper analysis under the FLSA rests, not merely

the parties’ characterizations of those duties.”                Schaefer-LaRose,

                                       8
  Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 9 of 13 PageID #:916



679 F.3d at 580; see Roe-Midgett v. CC Servs., Inc., 512 F.3d 865,

870 (7th Cir. 2008) (“An employee’s title is not controlling;

courts instead must engage in a case-by-case analysis of the

employee’s duties and responsibilities.”); see also Dailey v.

Groupon, Inc., No. 11 C 05685, 2014 U.S. Dist. LEXIS 119190, at

*14, *27-28 (N.D. Ill. Aug. 27, 2014) (declining to certify FLSA

class of “Account Reps” despite “uniform training that Account

Reps receive, [defendant’s] job description for the position, and

the set of performance criteria that [defendant] allegedly uses to

evaluate Account Reps” where actual day-to-day duties differed).

     Accordingly, I conclude that plaintiffs’ disparate factual

and employment settings weigh in favor of decertification.

                                      IV.

     The second factor courts consider when evaluating a motion

for decertification is “whether the various affirmative defenses

available to the defendant would have to be individually applied

to each plaintiff.”      Camilotes, 286 F.R.D. at 345.           I conclude

that they would.

     Most significantly, Mariano’s defends against plaintiffs’

FLSA claims on the grounds that the administrative exemption

applies to exclude PSMs from a right to overtime pay.                  As noted

above, application of the administrative exemption “requires a

thorough, fact-intensive analysis,” Schaefer-LaRose, 679 F.3d at

572, including into the question of the employee’s “primary duty.”

                                       9
 Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 10 of 13 PageID #:917



29 C.F.R. § 541.200(a)(2)-(3).          “Determination of an employee’s

primary duty must be based on all the facts in a particular case,”

but “[t]he amount of time spent performing exempt work can be a

useful guide in determining whether exempt work is the primary

duty of an employee.”         29 C.F.R. § 541.700(a)-(b).            Here, the

evidence suggests that PSMs varied significantly in time spent

performing different functions of their jobs.               Accordingly, the

“primary duty” analysis would likely require an individualized

inquiry.    Mr. Ignoffo, for example, who testified that he spent

more than half of his time on non-PSM front-end duties, ECF No.

109-3 at 47:1-18, 53:17-54:1, may have a different “primary duty”

than Ms. Garcia, who does not have any front-end responsibilities

at all, ECF No. 109-1 at 87:13-88:10.            Even for those plaintiffs

who did not have significant front-end responsibilities, the PSM

duties they performed seemed to vary.           For example, the amount of

time spent on training employees was different, compare ECF No.

109-1 (Garcia Dep.) at 82:5-83:1 (up to 10-15% of time spent on

training), with ECF No. 109-6 (Haugen Dep.) at 41:6-16 (20% of

time spent on training), and ECF No. 109-9 (Nieves Dep.) at 51:20-

52:6 (70-80% of time spent on training), as was the amount of time

spent on hiring and recruiting, compare              ECF No. 109-6 (Haugen

Dep.) at 41:6-18 (20-25% of time spent on hiring process), with

ECF No. 109-11 (Larson Dep.) at 38:12-16 (35% of time spent on new

hire process), and ECF No. 109-1 (Garcia Dep.) at 80:4-17 (50% of

                                      10
 Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 11 of 13 PageID #:918



day or more spent recruiting).              In the face of these variations,

“determinations about each plaintiff’s primary duty must be taken

individually.”       Hundt, 294 F.R.D. at 107; see also Dailey, 2014

U.S. Dist. LEXIS 119190, at *20-21.

       Determining    whether    the   administrative     exemption     applies

would also require an inquiry into whether the plaintiff’s “primary

duty includes the exercise of discretion and independent judgment

with     respect     to   matters      of     significance.”       29     C.F.R.

§ 541.200(a)(3).      As seen above, the deposition evidence reveals

significant differences in the amount of discretion exercised by

PSMs in different stores, especially in the areas of recruiting

and interviewing.         Accordingly, the question of discretion and

independent judgment is also not easily judged on a collective

basis.

       Because variations in plaintiffs’ job duties will require

individualized inquiries into whether each plaintiff was subject

to     the   administrative     exemption,      the   second   factor    favors

decertification.

                                        V.

       The third and final factor that I must consider is “whether

proceeding as a collective would create fairness or procedural

benefits.” Hundt, 294 F.R.D. at 108 (citing Strait v. Belcan Eng’g

Grp., Inc., 911 F. Supp. 2d 709, 731 (N.D. Ill. 2012)).                 Here, in

light of the individualized factual issues that would predominate,

                                        11
 Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 12 of 13 PageID #:919



the interests of judicial economy would not be served by allowing

the   claims   to   proceed     on    a    collective   basis.       Nor   would

decertification make it impractical for plaintiffs’ FLSA claims to

proceed, even according to plaintiffs themselves.                   Because the

case is only of “modest size,” they assert, “the case would not

necessarily    need    to     proceed      at   trial   with     representative

testimony”—rather, calling each opt-in plaintiff to the stand

“would not be prohibitive.”          ECF No. 121 at 18.

      Plaintiffs suggest that instead of decertifying the class as

a whole, the court should create subclasses of similarly situated

plaintiffs.    ECF No. 121 at 20.          But plaintiffs have not proposed

what those subclasses would be, nor explained how the subclasses

would create fairness or procedural benefits.                  See Hundt, 294

F.R.D. at 108 (“To proceed with subclasses, the plaintiffs must

first propose subclasses and explain how subclasses will serve the

fairness and procedural concerns of proceeding collectively.”).

Accordingly,    I   decline    to    fashion    subclasses     on   plaintiffs’

behalf.

                                          V.

      Because all three factors weigh in favor of decertification,

the motion to decertify the FLSA collective action [109] is

granted.




                                          12
 Case: 1:18-cv-07297 Document #: 125 Filed: 08/05/21 Page 13 of 13 PageID #:920




                                           ENTER ORDER:


                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: August 5, 2021




                                      13
